Exhibit 10(iii)

Bank of Oakridge

Oakridge, NC

STATE OF NORTH CAROLINA

EMPLOYMENT AGREEMENT

COUNTY OF GUILDFORD

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 21, 2003, by and between Bank of Oak Ridge, (hereinafter referred to as
the “Bank”) and Thomas W. Wayne (hereinafter referred to as the “Officer”).

WITNESSETH:

WHEREAS, the Bank desires to retain the Officer’s services as an executive
employee of the Bank for the Term (as defined below), and the Officer is willing
to serve as an executive employee of the Bank for such period; and

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of the Officer’s employment with the Bank.

NOW, THEREFORE, for and in consideration of the premises and the mutual
promises, covenants and conditions hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the Bank and the Officer hereby agree as follows:

1. Employment. The Bank hereby agrees to employ the Officer, and the Officer
hereby agrees to serve as an executive employee of the Bank, upon the terms and
conditions stated herein. The Officer will (i) serve as Chief Financial Officer
of the Bank with such duties, responsibility and authority as are generally
associated with such executive office, and (ii) have such other duties,
responsibilities and authority, and render to the Bank such other management
services, as are customary for a person having such an executive office with a
commercial bank and as are reasonably assigned to him from time to time by the
President and Chief Executive Officer. He shall be provided with such office,
working facilities and staff at the offices of the Bank in Oak Ridge, North
Carolina as are necessary for the Officer to perform his obligations under this
Agreement.

The Officer shall faithfully and diligently discharge his duties and
responsibilities under this Agreement and shall use his best effort to implement
the policies established by the Board.

The Officer hereby agrees to devote such number of hours of his working time and
endeavors to his duties and responsibilities hereunder as the Officer and the
Board shall deem to be necessary to discharge such duties and responsibilities.
Except with prior consent of the Board, the Officer shall not engage in any
other occupation which requires a significant amount of the Officer’s personal
attention during the Bank’s regular business hours or which otherwise interferes
with the Officer’s attention to or performance of his duties and
responsibilities under this Agreement. However, nothing herein contained shall
restrict or the Office from personally, and for the Officer’s own account or for
the account of the Officer’s immediate family, trading in stocks, bonds,
securities, real estate or other forms of investment so long as such investment
activities do not interfere with the Officer’s attention to or performance of
his duties and responsibilities under this Agreement.



--------------------------------------------------------------------------------

2. Compensation. For all services rendered by the Officer to the Bank under this
Agreement, the Bank shall pay the Officer a base salary of no less than
Eighty-Five Thousand Dollars ($85,000.00) per annum (“Base Salary”), payable in
cash not less frequently than monthly; provided, however, that the amount of the
Base Salary shall be reviewed by the Executive Committee not less often than
annually for the purpose of considering such increases therein as are
appropriate to reflect the duties, responsibilities and performance of the
Officer. Such Base Salary shall be subject to customary withholding taxes and
such other employment taxes as are required by law. The Officer’s Base Salary
may be increased by the Board, and all reference to Base Salary herein shall
mean his Base Salary as so increased.

In reviewing the Officer’s Base Salary, the Board shall consider the employee
compensation policies established by the Compensation Committee of the Boyd for
application to the employees of the Bank, the duties and responsibilities of the
Officer, and the overall performances of the Office and the Bank, as well as
increases in the cost of living, and may also consider the appropriateness of
performance or merit increases. Neither participation in, or receipt of payment
from, and incentive compensation, deferred compensation, incentive bonus,
discretionary bonus, pension, life insurance, group life insurance, health
benefit, medical coverage; disability coverage, dental insurance, stock option,
restricted stock, stock appreciation rights, salary continuation, incentive
compensation unit, profit sharing, employee stock ownership, pension,
retirement, or other employee welfare or benefit plan of the Bank (collectively
“Benefit Plans”), nor receipt of any fringe benefits granted to the Officer
(“Fringe Benefits”) shall reduce, or be deemed an offset against the Base Salary
to the Officer.

3. Participation in Benefit Plans; Fringe Benefits. During the term, the Officer
shall be entitled to participate in any an all Benefit Plans from time to time
maintained by the Bank and available to either executive officers and/or all
employees of the Bank, all in accordance with the terms and conditions
(including eligibility requirements) of such Benefit Plans and the policies
adopted by the Board in establishing such Benefit Plans. The Officer shall be
entitled to paid vacation leave in accordance with the Board’s policy for the
senior executive employees of the Bank now or hereinafter in effect.

During the Term, the Officer shall also be entitled to receive any Fringe
Benefits which are now or may be or become applicable to executive officers of
the Bank, including the payment of reasonable expenses for attending (i) annual
and periodic meetings of trade associations and (ii) continuing education
courses necessary for the Officer to maintain professional certification, and
any other Fringe Benefits are commensurate with the duties and responsibilities
to be performed by the Officer under Agreement. Additionally, the Officer shall
be entitled to such customary Fringe Benefits, including such vacation and sick
leave, as are consistent with the normal practices and established polices of
the Bank.

 

2



--------------------------------------------------------------------------------

In addition to the other compensation and other benefits described in the
Agreement, the Bank shall promptly reimburse the Officer for all reasonable and
duly documented expenses incurred by him in the performance of his duties and
responsibilities under this Agreement in accordance with the policies
established by the Board. The Bank shall pay the Officer’s civic club and
country club membership fees and dues; provided, however, that the Officer shall
be responsible for all expenses for personal use of such clubs.

4. Term. Unless sooner terminated as provided in this Agreement and except as
otherwise provide in Paragraph 7, the term of this Agreement and the Officer’s
employment hereunder (“Term”) shall be for a period commencing on the date
hereof and continuing until the close of business as of the third anniversary of
such date; provided, however that unless the Bank or the Officer gives written
notice to the other of non-extension at least thirty (30) days prior to any
anniversary of the date hereof, the term of this Agreement shall be extended for
a one (1) year period on each such anniversary of the date hereof (i.e., absent
the giving of such notice, the remainder of the Term shall not be less than two
(2) nor more than three (3) years at any time).

5. Non-Competition and Confidentiality.

(a) Confidential Information. The Officer hereby acknowledges and agrees that;
(i) in the course of his service as an executive officer of the Bank, he will
gain substantial knowledge of and familiarity with the Bank’s customers and its
dealings with them, and other Confidential Information (as defined below)
concerning the Bank’s business, all of which constitute valuable and privileged
assets that are particularly sensitive due to the fiduciary responsibilities
inherent in the banking business; and (ii) in order to protect the Bank’s
interest in and to assure the benefit of its business, it is reasonable and
necessary to place certain restrictions on the Officer’s ability to Compete (as
defined below) against the Bank and on his disclosure of Confidential
Information.

All Confidential Information shall be considered and kept by the Officer as the
confidential, private and proprietary property of the Bank. At all times during
and following the term of this Agreement or his employment for any reasons, and
except as shall be required in the course of the performance by the Officer of
his duties on behalf of the Bank or permitted by a direct, written authorization
of the Board, he will hot divulge any such Confidential Information any Person
(as defined below) not employed by the Bank (except as required by applicable
Laws (as defined below)), remove any such Confidential Information in written or
other recorded form from the Bank’s premises, or make any use of any
Confidential Information for his own purposes or for the benefit of any Person
other than the Bank. Following the termination of the Officer’s employment with
the Bank, this Paragraph 5(a) shall not apply to any Confidential Information
which then is in the public domain (provided that the Officer was not
responsible, directly or

 

3



--------------------------------------------------------------------------------

indirectly, for permitting such Confidential Information to enter the public
domain without the Bank’s consent) or which was obtained by the Officer from a
Person who is not obligated under an agreement of confidentiality with respect
to such information.

(b) Noncompetition. In consideration of employment of the Officer, during the
Term and any subsequent Payment Period (as defined below), the Officer agrees
that he will not, within the North Carolina counties in which the Bank has
banking offices during the Term (the “Market”), directly or indirectly, own,
manage, operate, join, control or participate in the management, operation or
control of, or be employed by or connected in any manner with, any Person who
Competes with the Bank, without the prior written consent of the Board;
provided, however, that the provisions of this Paragraph 5(b) shall not apply
prospectively in the event this Agreement is terminated by the Bank without
Cause (as defined below); and, provided further, however, that if the Officer is
terminated for Cause under Paragraph 7(d), the period of noncompetition shall
extend until the first anniversary of the date of such termination.
Notwithstanding the foregoing, the Officer shall be free, without such consent,
to purchase or hold as an investment or otherwise up to five percent (5%) of the
outstanding stock or other securities of any Person which has its securities
listed on any national securities exchange or which has transactions in its
securities quoted on any level of The Nasdaq Stock Market, Inc. or other
over-the-counter market or inter-dealer quotation system.

(c) Remedies for Breaches. The Officer understands and agrees that a breach by
him of the covenants contained in Paragraphs 5(a) or 5(b) of this Agreement will
be deemed a material breach of this Agreement and will cause irreparable injury
to the Bank, and that it would be difficult to ascertain the amount of monetary
damages that would result from any such breach. In the event of the Officer’s
actual or threatened breach of the covenants contained in Paragraphs 5(a) or
5(b), the Bank shall be entitled to bring a civil action seeking an injunction
restraining the Officer from breaching or continuing to breach those covenants
or from any threatened breach thereof, or any other legal or equitable relief
relating to the breach of such covenants. The Officer agrees that, if the Bank
institutes any action or proceeding against him seeking to enforce any of such
covenants or to recover other relief relating to an actual or threatened breach
of any of such covenants, he shall be deemed to have waived any claim or defense
that the Bank has an adequate remedy at law and shall not urge in any such
action or proceeding the claim or defense that such a remedy at law exists. The
exercise by the Bank of any such right, remedy, power or privilege, however,
shall not preclude the Bank from pursuing any other remedy or exercising any
other right, power or privilege available to it for any such breach, whether at
law or in equity, including the recovery of damages, all of which shall be
cumulative and in addition to all other rights, remedies, powers or privileges
of the Bank.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything contained to the contrary, the Officer agrees that the
provisions of Paragraphs 5(a) and 5(b) above and the remedies provided in
Paragraph 5(c) for a breach shall be in addition to, and shall not be deemed to
supersede or to otherwise restrict, limit or impair, the rights of the Bank
under the Trade Secrets Protection Act contained Article 24, Chapter 66 of the
North Carolina General Statutes, or any other state or federal law or regulation
dealing with or providing a remedy for this wrongful disclosure, misuse or
misappropriation of trade secrets or other proprietary or confidential
information.

(d) Survival of Covenants. The Officer’s covenants and agreements and the Bank’s
rights and remedies provided for in this Paragraph 5 shall survive any
termination of this Agreement or the Officer’s employment with the Bank.

(e) Definitions. For purposes of this Agreement:

(i) “Confidential Information” means any and all data, figures, projections,
estimates, lists, files, records, documents, manuals or other such materials or
information (financial or otherwise) relating to the Bank and its banking
business, regulatory examinations, financial results and condition, lending and
deposit operations, customers (including lists of customers and information
regarding their accounts and business dealings with the Bank), policies and
procedures, computer system and software, shareholders, employees, officers and
directors.

(ii) A Person that “Competes” means a Person that (A) solicits or secures
deposits from any Person, (B) solicits or makes loans to any Person, (C) induces
or attempts to induce any Person who was a customer of the Bank at the time of
the termination of the Officer’s employment to change the customer’s depository,
loan, or other banking relationship from the Bank to another financial
institution, or (E) otherwise provides any type of commercial banking services,
in each case from banking offices located with the Market.

(iii) “Persons” means (A) an individual or a corporation, partnership (limited
or general); bust, limited liability company, business trust, association
(mutual or stock, including a mutual holding company), joint venture, pool,
syndicate, unincorporated organization or any other form of entity; and (B) any
Affiliate (as defined below) of any individual or entity listed in item (A).
“Affiliate” means any Person who controls, is under control with, or is
controlled by the Person to whom reference is being made; and for the purposes
of definition of Affiliate, control shall be deemed to exist in a Person who
beneficially owns ten percent (10%) or more of the outstanding equity interests
(or options, warrants or other rights to acquire such equity interests) of
another Person,

 

5



--------------------------------------------------------------------------------

(iv) “Payment Period” means the period of time following the end of the Term
during which the Officer receives payments of money, participates in Benefit
Plans and/or receives Fringe Benefit under Paragraph 7(b), 7(c), 7(f) or 7(g),
as applicable.

6. Standards. The Officer, in the execution of his duties and responsibilities
under this Agreement, shall at all times and in all respects comply with the
policies of the Board, including any code of business conduct or code of ethics
adopted by the Board for application to the Bank’s employees, and with all
applicable statutes and with all Laws.

7. Termination and Termination Pay.

(a) Termination by Death. This Agreement shall be terminated upon the death of
the Officer during the Term. Upon the Officer’s death, the Officer’s estate
shall be entitled to receive all compensation and benefits payable to, or
accruable or vested for the benefit of the Officer under this Agreement through
the end of the calendar month in which the Officer’s death shall have occurred.

(b) Termination by Total Disability. This Agreement shall be terminated upon the
Total Disability (as defined below) of the Officer during the Term. In the event
of his Total Disability, the Officer shall receive all compensation and benefits
payable to, or accruable or vested for the benefit of the Officer under this
Agreement through the date of the determination of his Total Disability and for
a period of one (1) year thereafter. The Officer shall be deemed to have
suffered Total Disability upon the determination of his total permanent
disability by the United States Social Security Administration or the Bank’s
receipt of a certification to such effect by the Officer’s regular physician in
each case such total permanent disability meaning the Officers loss of ability
to perform at least the majority of his then applicable duties hereunder.

(c) Termination by Officer. This Agreement may be terminated at any time by the
Officer upon sixty (60) days prior written notice to the Bank. Unless the
provisions of Paragraphs 7(f)(ii) or 7(g) are applicable and the Officer elects
to apply the applicable provisions, upon such termination, the Officer shall be
entitled to receive the compensation and benefits payable to, or accruable or
vested for the benefit of the Officer under this Agreement through the effective
date of such termination.

(d) Termination for Cause. The Board may terminate this Agreement for Cause, in
which event the Officer shall have no sight to receive, or to have accrued or
vested for his benefit, compensation or other benefits hereunder for any period
after such termination. Termination for Cause shall mean termination of this
Agreement because of the Officer’s (A) breach of fiduciary duty involving
personal profit, (B) intentional and material failure to perform stated duties
(after written notice thereof), (C) conviction of a crime of dishonesty or moral
turpitude, (D) willful and material violation of any rule, regulation order,
statement of policy or final

 

6



--------------------------------------------------------------------------------

cease-and-desist order (“Laws”) of any governmental agency or body having
regulatory authority over the Bank (“Regulatory Authorities”) whether or not
resulting in criminal prosecution or conviction, (E) a material and continuing
breach of any provision of this Agreement (after written notice thereof) or
(F) the occurrence of any event that shall result in the Officer being excluded
from coverage, or having coverage limited as to the Officer as compared to other
executives of the Bank, under the Bank’s then current “blanket bond” or other
fidelity or insurance policy covering its directors, officers or employees. With
respect to the first occurrence of any instance listed above specifically
requiring written notice, the Bank shall give the Officer written notice which
describes the failure or breach, and the Officer shall have thirty (30) days to
cure such breach or failure to the reasonable satisfaction of the Board;
provided, however, that no opportunity to cure shall be allowed for any
subsequent substantially similar failure or breach and termination for Cause in
such circumstances shall be effective upon the giving of such written notice.

(e) Termination Without Cause. The Board may terminate this Agreement without
Cause at any time upon sixty (60) days prior written notice to the Officer;
provided, however, that in the event of such termination, unless the provisions
of Paragraph 7(f) or 7(g) are applicable, the Officer will continue to receive
his Base Salary and all other benefits (including bonuses and continuation of
all Benefit Plans and Fringe Benefits except for qualified retirement plans) for
a period of three (3) years from the date of termination. At the election of the
Officer, the Present Value of such Base Salary and bonuses, determined as
provided in Paragraph 7(g), shall be paid within sixty (60) days of the date of
termination.

(f) Unapproved Change in Control Termination. In the event of (i) the
termination of this Agreement without Cause or (ii) the voluntary termination of
this Agreement by the Officer, in each case in connection with, or within one
(1) year after, any Change in Control (as defined below) which has not been
approved in advance by a formal resolution of two-thirds (2/3) of the members of
the Board who are not Affiliates of the Person effecting or proposing to effect
the Change in Control (“Independent Directors”), the Officer shall be entitled
at his election:

(A) to continue to receive his Base Salary and bonuses as provided in this
Agreement for a period of three and ninety-nine one hundreths (3.99) years
subsequent to the effective date of such termination; and

(B) to continue to participate in all Benefit Plans and Fringe Benefits, except
qualified retirement plans or for the period of three and ninety-nine one
hundreths (3.99) years.

Upon written notice by the Officer to the Bank, in lieu of paying the amount in
item (A) above for a period of three and ninety-nine one hundredths (3.99) years
in installments, the Officer shall be paid the Present Value of such Base Salary
and bonuses in a lump sum within sixty (60) days of the termination of his
employment. The calculation of the amount due shall be made by the independent
accounting firm then performing the Bank’s independent audit (the “Auditor”) at
the expense of the Bank. If Officer does

 

7



--------------------------------------------------------------------------------

not agree with the calculation performed by the Auditor, then Officer may choose
an auditor to perform such calculation on his behalf and at this expense.
Following such calculation, if the Auditor and the auditor appointed by the
Officer are unable to agree on the calculation, the Bank and the Officer shall
agree on an independent third-party auditor who shall be appointed to determine
the calculation of the amount due to Officer pursuant to this paragraph. The
determination of such third-party auditor shall be conclusive and binding on all
parties herein. In the event Officer elects such lump sum payment, the Officer
shall continue to participate in the Benefit Plans and Fringe Benefits for the
aforesaid three and ninety-nine one hundredths (3.99) year period. The Officer
shall also be entitled to a cash payment of an amount equal to the amount of any
and all excise tax liability incurred by Officer pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended, in connection with the payments and
benefits compensation in the Paragraph 7 (such amount to be determined by the
Auditor at the Bank’s expense).

(g) Approved Change in Control Termination. Upon ten (10) days prior written
notice, the Officer may declare this Agreement to have been terminated without
Cause by the Bank, upon the occurrence of any of the following events, which
have not been consented to in advance by the Officer in writing, following a
Change in Control, approved in advance by a formal resolution of at least
two-thirds (2/3) of the Independent Directors: (i) if the Officer is required to
move his personal residence or perform his principal executive functions more
than twenty (20) miles from the city limits of Oak Ridge, North Carolina:
(ii) if the Bank should fail to maintain Benefit Plans and Fringe Benefits
providing to him at least substantially the same level of benefits afforded the
Officer as of the date of the change in Control; or (iii) if in the Officer’s
sole discretion, his responsibilities or authority in the capacity described in
Paragraph 1 have been diminished materially.

Upon such termination, or upon any other termination of this Agreement without
Cause by the Bank within one (1) year following an approved Change in Control,
the Officer shall be entitled to receive the compensation and benefit
continuation when and as provided in Paragraph 7(f) above.

(h) Definitions. A “Change in Control” means a change in control of the Bank of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities and Exchange Act
of 1934, as amended (the “1934 Act”), or the acquisition of control, within the
meaning of Section 2(a) (2) of the Bank Holding Act of 1956, as amended, or
Section 602 of the Change in Control Act of 1978, of the Bank by any Person;
provided that, without limitation, a Change in Control also shall be deemed to
have occurred if:

(i) Any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Bank
representing 30% or more of the combined voting power of the Bank’s then
outstanding securities; or

 

8



--------------------------------------------------------------------------------

(ii) During any period of two (2) consecutive years, individuals who at the
beginning of the Term constitute the Board cease for any reason to constitute at
least a majority thereof unless the election, or the nomination for election by
the Bank’s shareholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the Term.

8. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Bank shall
not be required to make any payment or take any action under this Agreement if
(a) the Bank is declared by any Regulatory Authority to be insolvent, in default
or operating in an unsafe or unsound manner, (b) such payment or action would be
prohibited by or would violate any Law or (c) such payment or action otherwise
would be prohibited by any Regulatory Authority.

9. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be finding upon any
corporate or other successor of the Bank, including any Person who shall
acquire, directly or indirectly, by merger, share exchange, purchase or
otherwise, all or substantially all of the capital stock or assets of the Bank.

(b) The Bank is contracting for the unique and personal skills of the Officer.
Therefore, the Officer shall be precluded from assigning or delegating his
rights, duties or responsibilities hereunder.

10. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties hereto. No waiver by either party
hereto, at any time, of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provision or conditions
at the same or at any prior or subsequent time. No amendments or additions to
this Agreement shall be binding unless in writing and signed by both parties,
except as herein otherwise provided.

11. Applicable Law. This agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance or otherwise, by the laws of
North Carolina.

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the transactions described herein and supersedes any and
all other oral or written agreement(s) heretofore made, and there are no
representations or inducements by or to, any agreements between, any of the
parties hereto other than those contained herein in writing.

 

9



--------------------------------------------------------------------------------

14. Disputes. In the event of any dispute shall arise between the Officer and
the Bank (or its Board) as to the terms or interpretation of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the Officer to enforce the terms of this Agreement or in
defending against any action taken by the Bank, unless the Officer shall have
received no recovery or other relief on his claims or shall have not prevailed
on his defenses, the Bank shall reimburse the Officer for all costs and
expenses, including reasonable attorney’s fees, incurred by him in such disputes
or proceedings.

IN WITNESS WHEREOF, the parties have executed this Agreement under seal to be
effective as of the day and year first hereinabove written.

 

  BANK OF OAKRIDGE: By:  

LOGO [g10436ex10iii_img001.jpg]

  Chairman-Douglas G. Boike

{CORPORATE SEAL}

 

ATTEST:

LOGO [g10436ex10iii_img002.jpg]

Corporate Secretary Asst. LOGO [g10436ex10_iiipg10.jpg]

 

By:  

LOGO [g10436ex10iii_img003.jpg]

  Thomas W. Wayne

 

10



--------------------------------------------------------------------------------

AMENDMENT OF EMPLOYMENT AGREEMENT

This AMENDMENT OF EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
this 23rd day of December, 2005 by and between Bank of Oak Ridge, a North
Carolina bank (the “Bank”), and Thomas W. Wayne, Senior Vice President and Chief
Financial Officer of the Bank (the “Officer”).

WHEREAS, the Officer and the Bank entered into an Employment Agreement dated as
of January 21, 2003, which agreement establishes the terms and conditions of the
Officer’s employment with the Bank,

WHEREAS, the parties desire now to amend certain provisions of the Employment
Agreement, consistent with the terms of section 10 of that agreement, and

WHEREAS, the parties intend that the amendments of the Employment Agreement made
by this Amendment shall become effective immediately, and that the Employment
Agreement shall, as amended, remain in full force and effect according to its
terms.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1. Exception to the covenant against competition with the Bank. Captioned
“Noncompetition,” subparagraph (b) of Employment Agreement section 5 prohibits
the Officer from competing with the Bank during the term of the Employment
Agreement or thereafter while the Officer is receiving benefits or payments
under the Employment Agreement. Subparagraph (b) of section 5 shall be retained
without change, except that the following shall be added as the final sentence
of subparagraph (b) to clarify that the covenant against competition shall not
apply if the Officer’s employment terminates after a Change in Control has
occurred –

In addition, the provisions of this Paragraph 5(b) shall not apply after
termination of the Officer’s employment if a Change in Control (as defined in
Paragraph 7(h)) shall have previously occurred.

2. Elimination of employment agreement provisions allowing the Officer to elect
the form of termination payments and addition of a provision to ensure
compliance with Internal Revenue Code section 409A. Section 7(e) of the
Employment Agreement provides for termination payments to the Officer if his
employment is terminated without cause, and sections 7(f) and 7(g) provide for
termination payments to the Officer if his employment is terminated without
cause or if he voluntarily terminates employment after a Change in Control, but
each of sections 7(e) and 7(f) grant to the Officer the right to receive the
termination payments over time (for 3.00 years in the case of section 7(e) and
for 3.99 years in the case of sections 7(f) and 7(g)) or to receive the present
value of the termination payments in a single lump sum, at his election. In
addition, since the Employment Agreement was entered into new section 409A has
been added to the Internal Revenue Code by the American Jobs Creation Act of
2004, which act governs nonqualified deferred compensation arrangements,
including in certain cases separation pay arrangements.



--------------------------------------------------------------------------------

Accordingly, the Officer’s right under sections 7(e) and 7(f) to elect the time
and form of termination payments shall be superseded by new section 7(i), as
follows –

(i) Payments under Section 7 Shall Be Made in a Single Lump Sum; Section 409A
Compliance. Anything in this Agreement to the contrary notwithstanding, any
payments to which the Officer is entitled after employment termination shall be
made in a single lump sum, discounted to present value, and the right of the
Officer to elect payments over time rather than payments in a single lump sum is
hereby eliminated. The Officer and the Bank intend that their exercise of
authority or discretion under this Agreement shall comply with section 409A of
the Internal Revenue Code of 1986. If when the Officer’s employment terminates
the Officer is a specified employee, as defined in section 409A of the Internal
Revenue Code of 1986, and if any payments under this Agreement, including
Paragraph 7, will result in additional tax or interest to the Officer because of
section 409A, then despite any provision of this Agreement to the contrary the
Officer will not be entitled to the payments until the earliest of (a) the date
that is at least six months after termination of the Officer’s employment for
reasons other than the Officer’s death, (b) the date of the Officer’s death, or
(c) any earlier date that does not result in additional tax or interest to the
Officer under section 409A. As promptly as possible after the end of the period
during which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Officer in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
such provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Officer to
additional tax or interest under section 409A, the Bank shall reform the
provision. However, the Bank shall maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Officer
to additional tax or interest, and the Bank shall not be required to incur any
additional compensation expense as a result of the reformed provision.
References in this Agreement to section 409A of the Internal Revenue Code of
1986 include rules, regulations, and guidance of general application issued by
the Department of the Treasury under Internal Revenue Code section 409A.

3. Modification of the legal fee reimbursement provision. The current text of
Employment Agreement section 14, captioned “Disputes,” shall be redesignated as
subparagraph (a) of section 14 and shall apply if and only if a Change in
Control (as defined in the Employment Agreement) has not occurred. A new
subparagraph (b) shall be added to section 14, stating the Officer’s legal fee
reimbursement rights after a Change in Control has occurred. Section 14
currently provides as follows –

14. Disputes. In the event any dispute shall arise between the Officer and the
Bank (or its Board) as to the terms or interpretation of this Agreement, whether
instituted by formal legal proceedings or otherwise, including any action taken
by the Officer to enforce the terms of this Agreement or in defending against
any action taken by the Bank, unless the Officer shall have received no recovery
or other relief on his claims or shall have not prevailed on his defenses, the
Bank shall reimburse the Officer for all costs and expenses, including
reasonable attorneys’ fees, incurred by him in such disputes or proceedings.

As amended by this Amendment, section 14 shall provide in its entirety as
follows –

 

2



--------------------------------------------------------------------------------

14. Disputes. (a) When No Change in Control Has Occurred. In the event any
dispute shall arise between the Officer and the Bank (or its Board) as to the
terms or interpretation of this Agreement, whether instituted by formal legal
proceedings or otherwise, including any action taken by the Officer to enforce
the terms of this Agreement or in defending against any action taken by the
Bank, unless the Officer shall have received no recovery or other relief on his
claims or shall have not prevailed on his defenses, the Bank shall reimburse the
Officer for all costs and expenses, including reasonable attorneys’ fees,
incurred by him in such disputes or proceedings. After a Change in Control shall
have occurred, however, this Paragraph 14(a) shall not apply and the Officer’s
right to reimbursement or payment of legal expenses shall be governed by
Paragraph 14(b).

(b) Payment of Legal Fees after a Change in Control Occurs. The Bank is aware
that after a Change in Control management could cause or attempt to cause the
Bank to refuse to comply with the obligations under this Agreement, or could
institute or cause or attempt to cause the Bank to institute litigation seeking
to have this Agreement declared unenforceable, or could take or attempt to take
other action to deny the Officer the benefits intended under this Agreement. In
these circumstances the purpose of this Agreement would be frustrated. It is the
Bank’s intention that the Officer not be required to incur the expenses
associated with the enforcement of his rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Officer
hereunder. It is the Bank’s intention that the Officer not be forced to
negotiate settlement of his rights under this Agreement under threat of
incurring expenses. Accordingly, if after a Change in Control occurs it appears
to the Officer that (1) the Bank has failed to comply with any of its
obligations under this Agreement, or (2) the Bank or any other person has taken
any action to declare this Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or to recover from
the Officer the benefits intended to be provided to the Officer hereunder, the
Bank irrevocably authorizes the Officer from time to time to retain counsel of
his choice, at the Bank’s expense as provided in this Paragraph 14(b), to
represent the Officer in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Bank or any
director, officer, stockholder, or other person affiliated with the Bank, in any
jurisdiction. Notwithstanding any existing or previous attorney-client
relationship between the Bank and any counsel chosen by the Officer under this
Paragraph 14(b), the Bank irrevocably consents to the Officer entering into an
attorney-client relationship with that counsel, and the Bank and the Officer
agree that a confidential relationship shall exist between the Officer and that
counsel. The fees and expenses of counsel selected from time to time by the
Officer as provided in this section shall be paid or reimbursed to the Officer
by the Bank on a regular, periodic basis upon presentation by the Officer of a
statement or statements prepared by such counsel in accordance with such
counsel’s customary practices, up to a maximum aggregate amount of $250,000,
whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings. The Bank’s obligation to pay the Officer’s
legal fees provided by this Paragraph 14(b) operates separately from and in
addition to any legal fee reimbursement obligation the Bank may have with the
Officer under any separate severance, employment, salary continuation, or other
agreement. Anything in this Paragraph 14(b) to the contrary notwithstanding
however, the Bank shall not be required to pay or reimburse the Officer’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of will be deemed an original, but all of which taken together will
constitute one and the same document.

5. Effective Date. This Amendment shall become effective immediately after
execution of this Amendment by Bank of Oak Ridge and the Officer.

 

3



--------------------------------------------------------------------------------

6. Effect on Employment Agreement. Except as amended by this Amendment, the
January 21, 2003 Employment Agreement, as the same may have been previously
amended, shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment of Employment Agreement has been executed by
Thomas W. Wayne and by Bank of Oak Ridge as of the date first written above.

 

THE OFFICER       BANK OF OAK RIDGE

/s/  Thomas W. Wayne

    By:  

Ronald O. Black

Thomas W. Wayne       Ronald O. Black     Its:   President and Chief Executive
Officer

 

4